f

 

F§LED

JAN 31 2019
UNITED STATES DISTRICT CoURT

cLERK. u.s. o:srmcr cedar
SOUTHERN DISTRICT OF CALIFORNIA SouTHERN nisrazci' et moments

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

 

  

 

.E twenty
UNITED STATES OF AMERICA JUDGMENT IN A CRINHNXL “"
V_ (F or Offenses Colnrnitted On or After Novernber l, 1987)

LUIS GERARDO LOPEZ-MARGARITO (1)
Case Number: 3:18-CR-04563-JLS

Nathan Feneis
Defendant’s Attomey

 

REGIsTRATIoN No. 72389-298

g _
THE DEFENDANT:
pleaded guilty to count(s) l of the Inforrnation.

 

|:] Was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section l Nature of Offense Count
21:952, 960 - |mportation Of |V|ethamphetamine (Felony] 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:i The defendant has been found not guilty on count(s)

 

i:| Count(s) dismissed on the motion of the United States.

 

Assessment : 3100.00

JVTA Assesslnent*: $
|:|

;Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
514 No fine E Forfeiture pursuant to order filed , included herein.

lT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Januarv 25. 2019

f
Date of Impo(siti§%nt:yr
`A/¢M’ - @,/»%%'@Z::@/

HON. JANIS L. sAMMARTn\Io
UNITED sTATES DISTRICT IUDGE

3:18-CR-04563-JLS

 

 

 

q"
§ AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: LUIS GERARDO LOPEZ-MARGARITO ( l) Judglnent - Page 2 of 2
CASE NUl\/[BER: 3:18-CR-04563-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
20 months

`H|:l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration in Southern California (San Diego) to accorrunodate farnin visits

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

E| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

E] as notified by the Probation or Pretrial Services Off`ice.

RETURN

l have executed this judgment as folloWs:

at

Defendaut delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-04563-JLS

 

